 

Exhibit 10.2

 

[tv521048_ex10-2img01.jpg] C3J Therapeutics, Inc. 4503 Glencoe Avenue (310)
665-2928 Tel. Marina del Rey, CA 90292 (310) 665-2963 Fax. www.c3-jian.com  

 

 

Mr. Todd Patrick October 1, 2018 9029 NE 36th Street   Yarrow Point, WA 98004  

 

Re: Extension of your Employment Agreement

 

Dear Todd:

 

On behalf of C3J Therapeutics, Inc., (the "Company"), I am pleased to confirm
the continued employment of you as the Company’s President and Chief Executive
Officer, reporting to our board of directors (the "Board"). This letter sets out
the terms of your employment with the Company, which will continue uninterrupted
in the same manner as you have been employed since November 1, 2010, subject now
to the terms of this letter starting on October 1, 2018 the ("Start Date").

 

You will be paid an annual Base Salary of $412,000 for each year (payable
bi-weekly) less applicable tax and other withholdings. Other than as outlined
below, any future adjustments to compensation, if any, will be made by the
Company in its sole discretion. You may also be eligible to earn an annual cash
bonus, in accordance with a milestone based structure to be established by the
Board, enabling you to earn between 50% and 100% of the amount of your Base
Salary based on your achievement of such milestones, as determined by the Board
in its sole discretion. You must be an employee of the Company on December 31st
of a particular calendar year in order to be eligible to receive a cash bonus
for such year.

 

Upon the completion of a corporate partnership, equity financing, debt, grants
or a combination of one or more of various financing structures, sufficient to
fund the Company for at least twenty-four (24) months, your Base Salary shall be
increased to $550,000 paid retroactively to January 1, 2018. The increased Base
Salary and retroactive payment must be included in the calculation when
determining whether the funds received provides a 24 month run way for the
Company.

 

All stock options and Restricted Share Awards that you have previously been
granted will continue in effect. There are no new grants or awards in connection
with this revised employment agreement.

 

As President and Chief Executive Officer, you also agree to serve as the
"then-sitting Chief Executive Officer" member of the Board in accordance with
Section 3.1(e) of that certain Second Amended and Restated Investors' Rights
Agreement by and among the Company and the other parties thereto, dated December
21, 2009.

 

 

 

 



[tv521048_ex10-2img01.jpg] C3J Therapeutics, Inc. 4503 Glencoe Avenue (310)
665-2928 Tel. Marina del Rey, CA 90292 (310) 665-2963 Fax. www.c3-jian.com  

 

You will also be eligible for all fringe benefit plans available to other
full-time Company employees, including health and dental insurance coverage for
you, your spouse and your dependent children, 40l(k) plan and benefit programs,
in accordance with the Company's benefit plans and policies. You will receive 5
weeks of vacation annually. To the extent that you do not use all of your
vacation in a given year, you will be permitted to accrue up to a cap of 1.5
times your annual accrual rate of vacation, at which time you will cease
accruing any vacation until you use some and drop below the cap. The Company
reserves the right to change or eliminate these benefits on a prospective basis
at any time.

 

As a condition of your employment, the Company's standard form of employee
nondisclosure and assignment agreement, which you have already executed, will
remain in full force and effect.

 

The term of this employment agreement is for three (3) years from the start date
of October 1, 2018. If the Company terminates you without Cause (as defined in
the stock option plan) or you resign for Good Reason (as defined below), then
the Company shall compensate you with a severance payment equal to your Base
Salary plus 50% bonus (the bonus to be paid whether earned or unearned) for the
then remaining term of this contract, or through September 30, 2021. Such
payment to be lengthened to a minimum of one year or twelve (12) months of Base
Salary and bonus, if your termination occurs during any month during the 2021
calendar year. Any such severance payment will be made in full at the next
normal payroll period of the Company, less applicable taxandother withholdings.

 

"Good Reason" shall mean your resignation due to either a) a Change of Control
or in the event of a consolidation or merger with a third party even if there is
no Change of Control (in either case a “Corporate Transaction”) or b) either of
the following (i) a material diminution of your title, position, duties or
responsibilities; or (ii) the involuntary relocation of your primary office
location to more than fifty (50) miles from your present home in Yarrow Point,
WA.

 

If in the reasonable opinion of the Board, the severance payment outlined above
would have a negative impact on a potential Corporate Transaction, then you and
the Board will work out a payment schedule that could extend the severance
payments to match monthly payments running the full length of this agreement. In
this case, you will continue to earn fringe benefits for the length of the
agreement and will be offered a prestigious position (board or consulting) in
the new entity that results from the Corporate Transaction.

 

In the event of any dispute or claim relating to or arising out of your
employment relationship with the Company, this agreement, or the termination of
your employment with the Company for any reason (including, but not limited to,
any claim of breach of contract, defamation, wrongful termination or age, sex,
sexual orientation, race, color, national origin, ancestry, marital status,
religious creed, physical or mental disability or medical condition or other
discrimination, retaliation or harassment), you and the Company agree that such
dispute or claim shall be fully resolved by confidential, binding arbitration
conducted by a single arbitrator through the American Arbitration Association
("AAA") under the AAA's National Rules for the Resolution of Employment Disputes
then in effect, which are available online at the AAA's website at www.adr.org.
You and the Company hereby waive your respective rights to have any such dispute
or claim tried before a judge or jury.

 

 

 

 



[tv521048_ex10-2img01.jpg] C3J Therapeutics, Inc. 4503 Glencoe Avenue (310)
665-2928 Tel. Marina del Rey, CA 90292 (310) 665-2963 Fax. www.c3-jian.com  

 

This agreement, and the non-disclosure and assignment agreement referred to
above, constitute the entire agreement between you and the Company regarding the
terms and conditions of your employment, and they supersede all prior
negotiations, representations or agreements between you and the Company (with
the exception of your existing stock option agreements, Restricted Share Award
agreements, which shall remain in force in accordance with their terms). The
provisions of this agreement may only be modified by a document signed by you
and an authorized representative of the Company.

 

This agreement shall be binding upon you and the Company and any its successors
or assigns. This agreement will be binding upon the remaining entity resulting
from any Corporate Transaction.

 

Todd, we look forward to continuing your role as the full-time leader of the
management team at C3J Therapeutics and our wholly owned subsidiary C3 Jian,
LLC. Please sign and date this letter in the space provided below to acknowledge
your acceptance of the terms of this agreement.

 

Sincerely, C3J Therapeutics, Inc.       By, /s/ H. Stewart Parker       H.
Stewart Parker   Chair of the Board of Directors        



I agree to and accept employment with C3J Therapeutics, Inc. on the terms and
conditions set forth in this letter agreement, effective as of October 1, 2018.

 

Date: October 1, 2018       /s/ Todd Patrick   Todd Patrick  

 



 

 

